DETAILED ACTION
Claims 1-8 are under current consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112, 2nd para.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claim 1, with emphasis added, as a representative claim directed to: a bio-nanoparticle comprising a recombinant polypeptide comprising an EDIII domain of each of Dengue virus serotypes DENV-1, DENV-2, DENV-3 and DENV-4 wherein the EDIII domains are linked to the N-terminal end of an HBsAg polypeptide. 
Note that the underlined portion of the claim is open to multiple interpretations.
For example, the construct DENV1-HBsAg-DENV2-HBsAg- DENV3-HBsAg-DENV3-HBsAg meets the limitation of wherein the EDIII domains are linked to the N-terminal end of an HBsAg polypeptide.
Consultation of the instant specification indicates that the arrangement of the claimed polypeptide is as follows: [DENV1-4]-HBsAg. For reasons of this action, the [DENV1-4]-HBsAg construct will be examined. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Khetarpal et al. (J. Nanotechnology, 2013-cited by the IDS) and Etemad et al. (American J. of Tropical Medicine and Hygiene, 2008-cited by the IDS).
The claims are directed to (in part): a bio-nanoparticle comprising a recombinant polypeptide comprising an EDIII domain of each of Dengue virus serotypes DENV-1, DENV-2, DENV-3 and DENV-4 wherein the EDIII domains are linked to the N-terminal end of an HBsAg polypeptide; see instant claim 1. 
Khetarpal describes the design, creation and characterization of Dengue-specific nanoparticles wherein HBsAg VLPs acts as a carrier for EDIII of DENV-2; see whole document, including abstract and introduction. See p. 2, col. 1 which provides that the EDIII was fused to the N-terminus of the HBsAg protein to create a fusion protein; see instant claims 5 and 7 (in part). The author depicts the nucleic acid construct in Figure 1, p. 3; see instant claims 5 and 7-8 (in part). Also see p. 7 for Methods describing the preparation of the VLPs containing an EDIII moiety using P. pastoris as a host cell, meeting claims 5 and 7 (in part).  The author teaches that the disclosed construct may be useful for therapeutic and prophylactic applications; see abstract. The author teaches that the different serotypes of the DENV are antigenically distinct; see p. 1, col. 1.
Khetarpal does not explicitly express a recombinant polypeptide comprising the EDIII domain of each of the DENV1-4, wherein the polypeptide is linked to the N-terminal end of an HBsAg polypeptide.
Etemad describes a chimeric antigen comprising the EDIIIs of DENV1-4 serotypes which may be used as a tetravalent DEN vaccine; see abstract. See Figure 1A and B and corresponding legend depicting both the nucleic acid vector encoding the tetravalent antigen and the protein which comprises the EDIIIs in the following order: DENV1-DENV3-DENV4-DENV2; see instant claim 8 (in part). See p. 355, col. 1 for describing the immunization of mice wherein the antigen was formulated using alum, Freund complete adjuvant or montanide ISA 720; see instant claims 4 and 6 (in part) for a vaccine and a method of administration to a subject.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings above and create an HBsAg VLP vaccine, wherein the VLP displays the tetravalent antigen as described by Etemad by fusing the tetravalent antigen to the N-terminal domain of HBsAg. One would have been motivated to do so for the gain of inducing an immune response to all four serotypes in a subject when formulation as a vaccine.
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used; for example, preparing a VLP is widely practiced, creating a tetravalent antigen comprising DEN1-4 EDIII is known in the prior art as well as the immunological characterization thereof, etc.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time of the invention.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Note that SEQ ID NO: 11 was found free of the prior art.
Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/Primary Examiner, Art Unit 1648